DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11352889. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the immediate application cover the same limitations of U.S. Patent No. 11352889.
The Product claims of U.S. Patent No. 11352889 recites an airfoil having an impingement zone, lattice portion, tip rail, elongated ejection holes on at least one or more of three surfaces, and a winglet comprising the elongated ejection holes in Claims 1-5. The product of the instantly claimed invention recites the same limitations of an airfoil having an impingement zone, lattice portion, tip rail, elongated ejection holes on at least one or more of three surfaces, and a winglet comprising the elongated ejection holes in Claims 21-40.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 31, 33, 36, 37, 39, and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 5660523).
Claim 31 recites “an airfoil for a turbine engine”. Lee teaches such an airfoil, as will be shown.
Regarding Claim 22, Lee teaches (Figs. 1-5) an airfoil for a turbine engine, the airfoil comprising: an outer wall (14, 16) bounding an interior and defining a pressure side (14) and a suction side (16), the outer wall extending axially between a leading edge (12) and a trailing edge (16) to define a chord-wise direction, and also extending radially between a root (22) and a tip (24) to define a span-wise direction; 
a tip rail (44) projecting from the tip in the span-wise direction, the tip rail comprising an exterior surface spaced from an interior surface (46) with a tip surface (48) connecting the exterior and interior surfaces; and 
at cooling conduit (40) formed in the interior of the airfoil; 
a three-dimensional plexus of fluidly interconnected cooling passages (52) provided at least partially within the tip rail between the exterior and interior surfaces, the three-dimensional plexus comprising: 
an impingement zone (52a, see Fig. 4, air from conduit 40 impinges onto the lattice portion 52) fluidly coupled to the at least one cooling conduit,
a lattice portion (see Fig. 4, the intersecting holes 52 form a lattice) located at least partially within the tip rail, with the lattice portion fluidly coupled to the impingement zone and radially spaced from the tip surface; and 
a set of elongated ejection holes (52B) extending from the lattice portion between the exterior and interior surfaces and having a first outlet on one of the exterior surface , with the set of elongated ejection holes having a set of outlets arranged on at least one of the exterior surface, the tip surface, or the interior surface of the tip rail (exterior surface, see Fig. 3),
Regarding Claim 33, Lee teaches (Figs. 1-5) the airfoil of claim 31, wherein the set of elongated ejection holes is positioned radially between the tip surface and the lattice portion (see Figs. 2, 3)
Regarding Claim 36, Lee teaches (Figs. 1-5) the airfoil of claim 31, wherein the set of elongated ejection holes extends along three dimensions within the tip rail (see Figs. 3, elongated ejection holes would extend some amount in three dimensions).
Claim 37 recites “method of cooling a turbine engine airfoil”. Lee teaches such a method, as will be shown.
Regarding Claim 22, Lee teaches (Figs. 1-5) a method of cooling a turbine engine airfoil having a tip rail defining an exterior surface, an interior surface, and a tip surface connecting the exterior and interior surfaces, the method comprising: flowing cooling air through at least one cooling conduit (40) within an interior of the airfoil; flowing the cooling air from the at least one cooling conduit sequentially through an impingement zone (52a), a lattice portion (52), and a set of elongated ejection holes (52b), with the set of elongated ejection holes positioned radially between the lattice portion and the tip surface; and ejecting the cooling air through a set of outlets on the tip rail (see Fig. 3).
Regarding Claim 39, Lee teaches (Figs. 1-5) the method of claim 37, further comprising flowing a first portion of cooling air through a pressure-side portion of the tip rail and flowing a section portion of cooling air through a suction-side portion of the tip rail (see Fig. 3).
Regarding Claim 40, Lee teaches (Figs. 1-5) the method of claim 39, wherein the set of outlets is located on the suction-side portion of the tip rail (see Fig. 3, 4).






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-25, 28-30, 32, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 5660523) in view of He et al. (hereafter He - US 20140178207).
Claim 21 recites “an airfoil for a turbine engine”. Lee teaches such an airfoil, as will be shown.
Regarding Claim 22, Lee teaches (Figs. 1-5) an airfoil for a turbine engine, the airfoil comprising: an outer wall (14, 16) bounding an interior and defining a pressure side (14) and a suction side (16), the outer wall extending axially between a leading edge (12) and a trailing edge (16) to define a chord-wise direction, and also extending radially between a root (22) and a tip (24) to define a span-wise direction; 
at least one cooling conduit (40) formed in the interior of the airfoil; 
a tip rail (44) projecting from the tip in the span-wise direction, the tip rail comprising an exterior surface spaced from an interior surface (46) with a tip surface (48) connecting the exterior and interior surfaces; and 
a three-dimensional plexus of fluidly interconnected cooling passages (52) provided at least partially within the tip rail between the exterior and interior surfaces, the three-dimensional plexus comprising: 
an impingement zone (52a, see Fig. 4, air from conduit 40 impinges onto the lattice portion 52) fluidly coupled to the at least one cooling conduit,
a lattice portion (see Fig. 4, the intersecting holes 52 form a lattice) located radially outward of the impingement zone and at least partially within the tip rail, with the lattice portion fluidly coupled to the impingement zone; and 
a set of elongated ejection holes (52B) extending from the lattice portion between the exterior and interior surfaces and having a first outlet on one of the exterior surface, the tip surface, or the interior surface (exterior surface, see Fig. 3),
However, Lee does not teach a second outlet on a different one of the exterior surface, the tip surface, or the interior surface.
He teaches (Fig. 9) an airfoil comprising a tip rail (70) having an impingement zone (82) connected to a conduit (38), comprising elongated ejection holes (87, 88, 89) comprising a first outlet one of the exterior surface, the tip surface, or the interior surface, and a second outlet on a different one of the exterior surface, the tip surface, or the interior surface.
He further teaches that providing such holes “can form a film of coolant over the surrounding surface to help prevent hot gases directly impinging on the surface and can also locally add to and cool the hot working gases which spill over the tip” (paragraph 0073).
It would have been obvious for a person having ordinary skill in the art to apply the teachings of He to the airfoil of Lee to have a second outlet on a different one of the exterior surface, the tip surface, or the interior surface, as both references and Applicant’s invention are directed to airfoils with tip rails having cooling holes. Doing so would result in better cooling of the tip, as recognized by He.
Regarding Claim 22, Lee, as modified with He in Claim 21 above, teaches (Lee Figs. 1-5) the airfoil of claim 21 wherein the tip rail further comprises a suction-side portion located on the suction side of the airfoil (see Fig. 2 and 3).
Regarding Claim 23, Lee, as modified with He in Claim 21 above, teaches (Lee Figs. 1-5) the airfoil of claim 22 further comprising a set of suction-side outlets (52B) located on the suction-side portion and fluidly coupled to the three-dimensional plexus (see Fig. 2 and 3).
Regarding Claim 24, Lee, as modified with He in Claim 21 above, teaches (Lee Figs. 1-5) the airfoil of claim 23 wherein the set of suction-side outlets is located on at least one of the exterior surface, the interior surface, or the tip surface of the suction-side portion of the tip rail (exterior, see Figs. 2-3).
Regarding Claim 25, Lee, as modified with He in Claim 21 above, teaches (Lee Figs. 1-5) the airfoil of claim 24, wherein the set of suction-side outlets includes at least one of the first outlet or the second outlet (see Figs. 2-3).
Regarding Claim 28, Lee, as modified with He in Claim 22 above, teaches (Lee Figs. 1-5) the airfoil of claim 21, wherein the tip rail further comprises a pressure-side portion (see Figs. 2, 3) located on the pressure side of the airfoil.
Regarding Claim 29, Lee, as modified with He in Claim 22 above, teaches (Lee Figs. 1-5) the airfoil of claim 22 further comprising at least one cooling passage (passages 52 on the pressure side) provided within a pressure-side portion of the tip rail coupled to the at least one cooling conduit.
Regarding Claim 30, Lee, as modified with He in Claim 22 above, teaches (Lee Figs. 1-5) the airfoil of claim 10 wherein the at least one cooling passage has a set of pressure-side outlets (outlets 52B on the pressure side) located on a pressure-side portion of the tip rail.

Regarding Claim 32, Lee teaches (Figs. 1-5) the airfoil of claim 31.
However, Lee does not teach wherein the set of outlets is arranged on at least two of the exterior surface, the tip surface, or the interior surface of the tip rail.
He teaches (Fig. 9) an airfoil comprising a tip rail (70) having an impingement zone (82) connected to a conduit (38), comprising elongated ejection holes (87, 88, 89) comprising a first outlet one of the exterior surface, the tip surface, or the interior surface, and a second outlet on a different one of the exterior surface, the tip surface, or the interior surface.
He further teaches that providing such holes “can form a film of coolant over the surrounding surface to help prevent hot gases directly impinging on the surface and can also locally add to and cool the hot working gases which spill over the tip” (paragraph 0073).
It would have been obvious for a person having ordinary skill in the art to apply the teachings of He to the airfoil of Lee to have a second outlet on a different one of the exterior surface, the tip surface, or the interior surface, as both references and Applicant’s invention are directed to airfoils with tip rails having cooling holes. Doing so would result in better cooling of the tip, as recognized by He.

Regarding Claim 38, Lee teaches (Figs. 1-5) the method of claim 37.
However, Lee does not teach the step of ejecting the cooling air onto at least two of the exterior surface, the tip surface, or the interior surface.
He teaches (Fig. 9) an airfoil comprising a tip rail (70) having an impingement zone (82) connected to a conduit (38), comprising elongated ejection holes (87, 88, 89) comprising a first outlet one of the exterior surface, the tip surface, or the interior surface, and a second outlet on a different one of the exterior surface, the tip surface, or the interior surface.
He further teaches that providing such holes “can form a film of coolant over the surrounding surface to help prevent hot gases directly impinging on the surface and can also locally add to and cool the hot working gases which spill over the tip” (paragraph 0073).
It would have been obvious for a person having ordinary skill in the art to apply the teachings of He to the airfoil of Lee to have a step of ejecting the cooling air onto at least two of the exterior surface, the tip surface, or the interior surface, as both references and Applicant’s invention are directed to airfoils with tip rails having cooling holes. Doing so would result in better cooling of the tip, as recognized by He.

Claims 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 5660523) in view of Harvey et al. (hereafter Harvey - US 7632062).
Regarding Claim 34, Lee teaches (Figs. 1-5) the airfoil of claim 31.
However, Lee does not teach a winglet on a suction-side portion of the tip rail and extending in a direction orthogonal to the span-wise direction.
Harvey teaches (Figs. 3A-3B) an airfoil for a turbine engine comprising a tip rail having elongated ejection holes (38, 39), and a winglet (32) on a suction-side portion of the tip rail and extending in a direction orthogonal to the span-wise direction (see Fig. 3A-3B).
Harvey further teaches providing such a winglet and tip rail arrangement helps inhibit leakage flow across the tip (see abstract).
It would have been obvious for a person having ordinary skill in the art to apply the teachings of Harvey to the airfoil of Lee to have a winglet on a suction-side portion of the tip rail and extending in a direction orthogonal to the span-wise direction, as both references and Applicant’s invention are directed to airfoils with tip rails having cooling holes. Doing so would result in better cooling of the tip, as recognized by Harvey.
Regarding Claim 35, Lee, as modified with Harvey in Claim 22 above, teaches (Harvey Figs. 3A-3B) the airfoil of claim 34, wherein the set of elongated ejection holes is located within the winglet (see Harvey Figs. 3A-3B).

Allowable Subject Matter
Pending Applicant’s response to the double patenting rejections above, claims 26, 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach wherein the tip rail further comprises a winglet extending in a direction orthogonal to the span-wise direction or wherein the three-dimensional plexus is located at least partially within the winglet.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BUI whose telephone number is (571) 272-0685.  The examiner can normally be reached on 7:30 AM - 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ANDREW THANH BUI/Examiner, Art Unit 3745   

/JUSTIN D SEABE/Primary Examiner, Art Unit 3745